Citation Nr: 0124706	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a spinal cord injury (fracture dislocation, 
T6-7, with spinal cord compression and myelopathy, both lower 
extremities).



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1966.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a September 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

Following transfer of the claims file to the Board in June 
2001, the Board received a July 2001 statement from the 
veteran stating that he desired to revoke his power of 
attorney to the American Legion service organization in favor 
of a private attorney to be designated.  The veteran's July 
2001 statement was sent to the Board via facsimile on August 
7, 2001, with a request to return the claims file to the RO 
to process his change of representative and to clarify/revise 
the issue on appeal.  The Board's Rules of Practice, 38 
C.F.R. Part 20, state that veteran has a right to 
representation ". . . in all stages of an appeal. . . ."  
38 C.F.R. § 20.600 (2001).  The Board contacted the veteran 
via an August 2001 letter to clarify his representation; 
however, the veteran did not respond.  Thus, as his request 
for a change of representation and to clarify/revise the 
issue on appeal was received within 90 days following 
certification of the appeal, the Board will accept the 
request as timely received for purposes of appellate review.  
See 38 C.F.R. § 20.1304(a) (2001).  However, documentation 
appointing a representative/attorney has not been submitted 
by the veteran.  


REMAND

The Board observes that service connection for a back 
disorder was previously denied by the RO in June 1967.  The 
veteran was advised of his procedural and appellate rights, 
but did not appeal this decision.  At that time, the veteran 
did not claim that the disability was caused or worsened by 
his treatment at a VA facility.  In July 1999, the veteran 
filed a claim for entitlement to compensation under 38 U.S.C. 
§ 1151 for treatment at a VA Medical Center (VAMC) in Iowa in 
1966, which is a different basis than a claim for direct 
service connection.  In support of his 1151 claim, the 
veteran submitted an October 1998 opinion by Dr. J. Holt, 
D.C., indicating that it was possible that the veteran's 
physical limitations were the result of mismanaged spinal 
injury.  However, the RO, in a September 1999 rating 
decision, denied the veteran's 1151 claim on the basis that 
the claim was not well grounded as it was not evident that 
Dr. Holt had reviewed the veteran's 1966 treatment records. 

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In the instant case, the RO should 
contact the veteran's private doctor and request a basis for 
his October 1998 opinion.  Additionally, the veteran should 
be notified the type of the evidence that would substantiate 
his claim.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
J. Holt and request that he provided 
reasons and bases for his October 1998 
decision.

2.  The RO should obtain an opinion from 
a VA orthopedic specialist with respect 
to the veteran's residuals of a spinal 
cord injury (fracture dislocation, T6-7, 
with spinal cord compression and 
myelopathy, both lower extremities).  
After reviewing the claims folder, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current residuals of a 
spinal cord injury (fracture dislocation, 
T6-7, with spinal cord compression and 
myelopathy, both lower extremities are 
related to his treatment at a VA hospital 
in 1966.  The examiner should provide a 
rationale for all opinions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal to include both 
the old and revised regulations pertaining 
to hearing loss and separate evaluations 
for each ear, i.e. 38 C.F.R. §§ 4.85, 
4.86, and 4.87.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

